U NITED S TATES AIR F ORCE
           C OURT OF C RIMINAL APPEALS
                       ________________________

                           No. ACM 39199
                       ________________________

                         UNITED STATES
                             Appellee
                                  v.
                       Zachariah S. NOGA
         Airman First Class (E-3), U.S. Air Force, Appellant
                       ________________________

       Appeal from the United States Air Force Trial Judiciary
                        Decided 29 May 2018
                       ________________________

Military Judge: Lyndell M. Powell.
Approved sentence: Dishonorable discharge, confinement for 22
months, and reduction to E-1. Sentence adjudged 8 September 2016 by
GCM convened at Joint Base Andrews, Maryland.
For Appellant: Major Patricia Encarnación Miranda, USAF.
For Appellee: Colonel Katherine E. Oler, USAF; Lieutenant Colonel
Joseph J. Kubler, USAF; Lieutenant Colonel G. Matt Osborn, USAF;
Lieutenant Colonel Nicole P. Wishart, USAF; Major J. Ronald Steel-
man III, USAF; Mary Ellen Payne, Esquire.
Before HARDING, SPERANZA, and HUYGEN, Appellate Military
Judges.
Judge SPERANZA delivered the opinion of the court, in which Senior
Judge HARDING and Judge HUYGEN joined.
                       ________________________

   This is an unpublished opinion and, as such, does not serve as
   precedent under AFCCA Rule of Practice and Procedure 18.4.
                       ________________________
                      United States v. Noga, No. ACM 39199


SPERANZA, Judge:
    Appellant pleaded guilty to attempted sexual assault of a child in viola-
tion of Article 80, Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 880. 1
The military judge sitting as a general court-martial sentenced Appellant to a
dishonorable discharge, 22 months of confinement, and reduction to E-1. Up-
on Appellant’s request for clemency, the convening authority deferred Appel-
lant’s reduction in grade until action and waived automatic forfeitures for the
benefit of Appellant’s family. The convening authority otherwise approved
the adjudged sentence.
   Appellant now claims that his sentence is inappropriately severe. We dis-
agree, find no prejudicial error, and affirm.

                                  I. BACKGROUND
   Appellant posted an online advertisement seeking a sexual encounter. An
undercover agent posing as a 14-year-old girl, “Danielle,” responded. Appel-
lant, understanding “Danielle” to be a child, exchanged sexually explicit mes-
sages with “Danielle.” Not long after meeting “Danielle” online, Appellant ar-
ranged to take “Danielle” to his house where he planned to have oral and vag-
inal sex with “Danielle.” When Appellant arrived at “Danielle’s” home to pick
up “Danielle,” he was greeted by law enforcement instead.

                                   II. DISCUSSION
    Appellant pleaded guilty without a pretrial agreement limiting the sen-
tence that could be approved and faced a mandatory minimum punishment of
a dishonorable discharge and a maximum punishment that included 20 years
of confinement.
    Appellant contends that his “case is arguably less egregious” than six oth-
er cases he believes to be “closely related” to his. See United States v. Devault,
No. ACM 39147, 2018 CCA LEXIS 120 (A.F. Ct. Crim. App. 6 Mar. 2018)
(unpub. op.); United States v. Smith, No. ACM 39116, 2018 CCA LEXIS 48
(A.F. Ct. Crim. App. 31 Jan. 2018) (unpub. op.); United States v. Denisi, No.

1 Appellant moved to dismiss a specification of attempted sexual abuse of a child, in
violation of Article 80, UCMJ, on grounds of multiplicity and unreasonable multipli-
cation of charges. Appellant pleaded not guilty to this specification. After finding Ap-
pellant guilty of attempted sexual assault of a child in accordance with Appellant’s
pleas, the military judge found the specification of attempted sexual abuse of a child
to be an unreasonable multiplication of charges, granted Appellant’s motion, and
dismissed the attempted sexual abuse of a child specification.




                                           2
                    United States v. Noga, No. ACM 39199


ACM 39196, 2017 CCA LEXIS 790 (A.F. Ct. Crim. App. 29 Dec. 2017) (unpub.
op.); United States v. Rossi, No. ACM 39187, 2017 CCA LEXIS 683 (A.F. Ct.
Crim. App. 20 Oct. 2017) (unpub. op.); United States v. Thomas, No. ACM
38977, 2017 CCA LEXIS 391 (A.F. Ct. Crim. App. 6 Jun. 2017) (unpub. op.);
United States v. Dean, No. ACM 38976 (A.F. Ct. Crim. App.). 2 Appellant
compares the facts of these cases and their sentences with the circumstances
of his case. Citing differences between these cases and his, as well as his
guilty plea, lack of a pretrial agreement, acceptance of responsibility, cooper-
ation with investigators, and lack of involvement with child pornography or
online child solicitation, Appellant maintains that “he received a disparate
sentence” and requests we “provide meaningful relief in the form of setting
aside his punitive discharge.”
   We review issues of sentence appropriateness de novo. United States v.
Lane, 64 M.J. 1, 2 (C.A.A.F. 2006) (citing United States v. Cole, 31 M.J. 270,
272 (C.M.A. 1990)).
   “Congress has vested responsibility for determining sentence appropri-
ateness in the Courts of Criminal Appeals.” United States v. Wacha, 55 M.J.
266, 268 (C.A.A.F. 2001). This power “reflects the unique history and attrib-
utes of the military justice system, [and] includes but is not limited to consid-
erations of uniformity and evenhandedness of sentencing decisions.” United
States v. Sothen, 54 M.J. 294, 296 (C.A.A.F. 2001).
    Therefore, we may affirm only as much of the sentence, to include a man-
datory minimum, as we find correct in law and fact and determine should be
approved on the basis of the entire record. Article 66(c), UCMJ, 10 U.S.C. §
866(c); see United States v. Kelly, ___ M.J. ___, No. 17-0559 (C.A.A.F. 23 May
2018). “We assess sentence appropriateness by considering the particular ap-
pellant, the nature and seriousness of the offense[s], the appellant’s record of
service, and all matters contained in the record of trial.” United States v.
Sauk, 74 M.J. 594, 606 (A.F. Ct. Crim. App. 2015) (en banc) (quoting United
States v. Anderson, 67 M.J. 703, 705 (A.F. Ct. Crim. App. 2009)). Although we
have great discretion to determine whether a sentence is appropriate, we
have no power to grant mercy. United States v. Nerad, 69 M.J. 138, 146
(C.A.A.F. 2010).
   When asking us to compare his case and sentence with others, Appellant
bears the burden of demonstrating that his case is “closely related” to others


2We granted Airman First Class Christopher M. Dean’s motion, submitted through
appellate defense counsel, to withdraw United States v. Dean from appellate review
on 13 March 2017. Accordingly, there is no opinion to cite.




                                        3
                   United States v. Noga, No. ACM 39199


and if so, that the sentences are “highly disparate.” United States v. Lacy, 50
M.J. 286, 288 (C.A.A.F. 1999). The United States Court of Appeals for the
Armed Forces has indicated cases are “closely related” if there is a “direct
nexus between the servicemembers whose sentences are sought to be com-
pared,” for example, or if there is involvement in a common crime or in paral-
lel schemes. Id. If an appellant carries that burden, then the Government
must show a rational basis for the sentence disparities. Id. We recognize that
under Article 66(c), UCMJ, we may, in determining whether a sentence is
appropriate and ensuring relative uniformity, consider the outcomes of other,
not closely related, courts-martial even though we are not required to do so.
See Wacha, 55 M.J. at 267; see also United States v. Ballard, 20 M.J. 282, 286
(C.M.A. 1985) (“[T]o hold that a trial or appellate court may not consider the
sentences in other cases would be folly.”).
    Appellant fails to demonstrate how the cases he cites are “closely related”
to his. Appellant offers no evidence or argument that establishes any connec-
tion, let alone a direct nexus, between his case and the cases with which he
seeks comparison. Although law enforcement may have employed a common
or parallel—and successful—scheme to catch online offenders, Appellant was
not involved in a common or parallel scheme with the offenders in those cas-
es. Therefore, we decline to compare Appellant’s sentence with those of un-
connected individuals, and we turn our attention to the particulars of Appel-
lant’s case.
    While we agree with Appellant that his sentence to 22 months of con-
finement and a dishonorable discharge is severe, it is not inappropriately se-
vere. Appellant’s sentence is correct in law and fact. We readily recognize our
responsibility to maintain relative sentence uniformity within our jurisdic-
tion and our authority to consider cases that are not “closely related” to Ap-
pellant’s; however, we once again emphasize that we do not grant clemency.
In order to gratify his sexual desires, Appellant, a 24-year-old father, was
willing to exploit a 14-year-old girl. Having given individualized considera-
tion to the nature and seriousness of Appellant’s crime, Appellant’s record of
service, all other matters contained in the record of trial, and importantly,
Appellant, we conclude the sentence is not inappropriately severe based on
the facts and circumstances of this particular case.

                              III. CONCLUSION
    The approved findings and sentence are correct in law and fact and no er-
ror materially prejudicial to the substantial rights of Appellant occurred. Ar-
ticles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c).




                                      4
              United States v. Noga, No. ACM 39199


Accordingly, the findings and sentence are AFFIRMED.



            FOR THE COURT



            CAROL K. JOYCE
            Clerk of the Court




                                 5